Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated July 9, 2021 are acknowledged.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Darkes on September 8, 2021.
The application has been amended as follows: 
Amend claim 44 as follows: The method of claim 36, wherein the first fouling fluid is at least partially removed from the fouled first pressurized vessel prior to feeding the first fluid into the fouled first pressurized vessel.  
Amend claim 47 as follows: The method of claim 46,, and wherein the method is repeated at least once.
Amend claim 48 as follows: The method of claim 46,, and wherein the method is repeated at least once.  
Amend claim 49 as follows: The method of claim 46, wherein the
Amend claim 56 as follows: The method of claim 55, wherein at least a portion of the first fouling fluid, the first fluid if present, or a mixture thereof is vaporized inside the fouled first pressurized vessel when rapidly changing the first pressure to the second pressure.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 36, which is the independent claim.  With regard to claim 36, the most relevant prior art is the combination of U.S. 2005/0028927 by Basceri in view of U.S. 2015/0056556 by Lin in view of U.S. 2002/0011210 by Satoh in view of U.S. 2003/0047195 by DeYoung used to reject claim 36 in the Non-Final Rejection dated 4/15/2021.  The combination of Basceri in view of Lin in view of Satoh in view of DeYoung does not teach that the first fouling fluid comprises lignin and cellulose, and the reviewed prior art does not provide motivation to modify the combination of Basceri in view of Lin in view of Satoh in view of DeYoung to arrive at the method recited by claim 36.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 8, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714